Exhibit 10(k)

CBS CORPORATION
DEFERRED COMPENSATION PLAN FOR OUTSIDE DIRECTORS
(Amended and Restated as of January 29, 2015)
1.    Establishment of Plan
The CBS Corporation (the "Company”) Deferred Compensation Plan for Outside
Directors (the "Plan") has been established by the Company for eligible members
of the Board of Directors (as described below).
This Plan is intended to meet all of the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), so that Participants
will be eligible to defer receipt of, and the liability for the federal income
tax with respect to, certain items of compensation from one year to a later year
in accordance with the provisions of applicable law and the provisions of the
Plan. With respect to compensation for the performance of services that is
considered to have been “deferred” (within the meaning of Section 1.409A-6(a)(2)
of the Treasury Regulations) on or after January 1, 2005 through December 31,
2008, the Plan shall be administered in accordance with a reasonable, good faith
interpretation of Code Section 409A, and such interpretation shall govern the
rights of a Participant with respect to that period of time.
2.    Plan Participation
(a)Each person who is a member of the Board of Directors of the Company and who
is not an employee of the Company (an "Outside Director" or "Director") may
elect to become a participant in this Plan (a "Participant"), and as such defer
all cash fees (which shall include retainer, meeting and committee attendance
fees and any other amounts that the Board so determines) to which the Director
may thereafter be entitled. Such election shall be in writing, in a form
prescribed by the Company that includes the alternatives for the investment
election and payment election, and, except as otherwise provided below, shall
remain in effect as long as the Participant shall continue to receive
compensation as a Director. Any such election shall become irrevocable for a
calendar year as of the December 31 of the preceding calendar year.
(b)     A Participant may elect to participate in the Plan within 30 days
following the beginning of his or her term in office as a Director, for the fees
earned following the date of his or her election. A Participant may also elect
to participate in the Plan before December 31 of each year, for the fees earned
in the subsequent calendar year and thereafter. A Participant may discontinue
participation in the Plan and/or change or modify his or her investment election
and/or payment election annually by filing a written notice with the Company
prior to December 31 of a particular year, which notice shall be effective for
all fees earned in the subsequent calendar year and thereafter. No existing
account may be converted into another type of account.
3.    Deferred Compensation Accounts
There shall be available two types of accounts, an "Income Account" and a "Stock
Unit Account" to which the fees deferred by the Participant pursuant to this
Plan may be credited. At the time of electing to participate in this Plan, the
Participant shall also select one of the two types accounts into which his or
her deferred fees shall be credited.
(a)    Income Account: Fees deferred by a Participant shall be credited as a
dollar amount to this account at the time payment would otherwise have been due.
At the end of each calendar quarter, the Participant's Income Account will be
credited for such quarter with interest at the prime rate in effect at the
beginning of such calendar quarter at Citibank, N.A., which interest shall be
applied on the basis of the average closing monthly credit balance in the
Participant's Income Account during such quarter.
(b)    Stock Unit Account: Fees deferred by a Participant shall be credited as a
dollar amount to this account at the time payment would otherwise have been due.
At the beginning of each calendar quarter, each Participant's Stock Unit Account
shall be adjusted as follows:



--------------------------------------------------------------------------------



(i)    First, the dollar amount remaining in such account (not yet converted
into Stock Unit Shares as described below) during the preceding calendar
quarter, plus all dollar amounts (for fees and any cash dividends) credited to
such account during the preceding calendar quarter, shall be credited for the
preceding calendar quarter with interest computed in the manner described in
Paragraph 3(a) above.
(ii)    Next, the dollar amount in such account after the adjustments pursuant
to clause (i) above, plus the dollar amount of deferred quarterly retainer fees
credited on such day to this account, shall be converted (x) 50% into Class A
Common Stock Unit Shares equal in number to the maximum number of whole shares
of CBS Corporation Class A Common Stock which could be purchased with such
dollar amount at the closing market price for such stock on the first day of
such calendar quarter, or if that date was not a trading date on the next
preceding trading date, and (y) 50% into Class B Common Stock Unit Shares equal
in number to the maximum number of whole shares of CBS Corporation Class B
Common Stock which could be purchased with such dollar amount at the closing
market price for such stock on the first day of such calendar quarter, or if
that date was not a trading date, on the next preceding trading date. The
Class A Common Stock Unit Shares and Class B Common Stock Unit Shares are
collectively referred to as "Stock Unit Shares." Any balance remaining in the
account after the conversion into Stock Unit Shares will be reflected as a cash
balance in such account.
In the event that cash dividends are declared on the CBS Corporation Class A
Common Stock or Class B Common Stock or any other stock for which stock unit
shares are held in the Stock Unit Account, on each dividend payment date an
amount equivalent to the prevailing dividend per share of such stock shall be
credited in cash to such account for each Class A Common Stock Unit Share or
Class B Common Stock Unit Share or other stock unit shares, as appropriate.
4.    Payments
(a)     If a Participant experiences a Separation from Service, payment of his
or her Deferred Compensation Account(s) shall be made in cash in a lump sum,
three (3) equal annual installments or five (5) equal annual installments in
accordance with the Participant’s payment election(s). The lump sum payment or
the initial annual installment shall be made on the later of (i) the first
business day after the date which is six months following the Participant’s
Separation from Service or (ii) January 15th of the year following the year of
the Participant’s Separation from Service. Each subsequent installment payment
shall be made on the anniversary of the initial installment payment.
(b)    The Class A Common Stock Unit Shares and Class B Common Stock Unit Shares
in a Participant's Stock Unit Account shall be valued on the basis of the
average of the closing market prices of the CBS Corporation Class A Common Stock
or Class B Common Stock, as appropriate, on the New York Stock Exchange or such
other stock exchange on which the Class A Common Stock or Class B Common Stock
may be listed, on each trading date during the four (4) week period ending five
(5) business days prior to the payment date.
(c)    In the case of installment payments, the Deferred Compensation Account(s)
shall be credited with interest calculated in accordance with Paragraph 3(a)
above, which interest shall accrue beginning on the date the first installment
is paid and the appropriate portion of which shall be paid to the Participant on
the date of each annual installment following the date of credit until all
installments are paid.
(d)    In the event of a Participant's death, payment of all or the remaining
portion of the Deferred Compensation Account(s) will be made to his or her
beneficiary or beneficiaries in accordance with the Participant's payment
election. The amount of such payment will be calculated as set forth herein.
(e)    The term “Separation from Service” means the condition that exists when a
Director who is a Participant in the Plan and the Company reasonably anticipate
that the Director will perform no further services as a director of the Company
after a certain date. If it is anticipated that the Director will perform
services for the Company as an employee or consultant immediately following
cessation of his or her service as a director, the term “Separation from
Service” means the condition that exists when such Director and the Company
reasonably anticipate that no further services will be performed after a certain
date or that the level of bona fide services that the Director will perform as
an employee or consultant after such date would permanently decrease to no more
than 20% of the average level of bona fide services performed over the

2

--------------------------------------------------------------------------------



immediately preceding 36-month period (or the full period of services to the
Company if the Director has been providing services to the Company for less than
36 months). For purposes of this Section 4(e), for periods during which a
Director is on a paid bona fide leave of absence and has not otherwise
experienced a Separation from Service, the Director is treated as providing bona
fide services at the level equal to the level of services that the Director
would have been required to perform to receive the compensation paid with
respect to such leave of absence. Periods during which a Director is on an
unpaid bona fide leave of absence and has not otherwise experienced a Separation
from Service are disregarded for purposes of this Section 4(e) (including for
purposes of determining the applicable 36-month (or shorter) period). For
purposes of this Section 4(e), the Company shall be considered to include all
members of the controlled group of corporations which includes the Company;
provided, however, that in applying Code Section 414(b), the phrase “at least 50
percent” shall be substituted for “at least 80 percent”; and in applying Code
Section 414(c), the phrase “at least 50 percent” shall be used instead of the
phrase “at least 80 percent.” Separation from Service shall be determined on the
basis of the modifications described in Treasury Regulation Section
1.409A-1(h)(3) (or any successor regulation)) as defined in Code Section 409A
and the regulations or other guidance issued thereunder.
5.    Beneficiaries
Each Participant entitled to payment of the deferred fees hereunder may name any
beneficiary or beneficiaries (who may be named contingently or successively) to
whom any such deferred fees are to be paid in case of his or her death, before
he or she receives all of such fees. Each designation will revoke all prior
designations by the same Participant, shall be in a form prescribed by the
Company, and will be effective only when filed by the Participant in writing
with the Company during his or her lifetime. In the absence of any such
designation or if all persons so designated die prior to the payment of the
entire amount of deferred fees to which he or she is entitled, any deferred fees
remaining unpaid at a Participant's death shall be paid to the estate of the
last to die of the Participant and all persons so designated.
6.    Participant's Rights Unsecured
The right of any Participant to receive a distribution hereunder in cash shall
be an unsecured claim against the general assets of the Company. The Company's
obligation with respect to the payment of amounts deferred hereunder may not be
assigned.
7.    Amendments and Adjustments to the Plan
The Plan may be altered, amended or suspended by the Board of Directors;
provided, however, that no alteration, amendment or suspension will be effective
without stockholder approval if such approval is required by law or under the
rules of the New York Stock Exchange or other principal stock exchange on which
the Class B Common Stock is listed. No termination or amendment of the Plan may,
without the consent of the Participant for whom a Deferred Compensation Account
is maintained, materially adversely affect the rights of such Participant in
such Deferred Compensation Account immediately prior to termination or
amendment, provided, however, that the consent of Participants to certain
actions shall not be required for the making of any amendment or any termination
that is deemed necessary by the Company to avoid the imposition on any person of
additional taxes, penalties or interest under Code Section 409A.
In the event of any merger, consolidation, stock-split, dividend (other than a
regular cash dividend), distribution, combination, recapitalization or
reclassification that changes the character or amount of the Class A Common
Stock, Class B Common Stock, any other stock for which stock unit shares are
held in the Stock Unit Account, or any other changes in the corporate structure,
equity securities or capital structure of the Company, the Board shall make such
proportionate adjustments to the Stock Unit Shares held in the plan and any
other affected provision in each case, as it deems appropriate, provided that
such adjustments shall be made in accordance with Treasury Regulation Section
1.409A-3(j)(4)(ix), or any successor provision. The Board’s determination as to
what, if any, adjustments shall be made shall be final and binding on the
Company and all Participants.

3

--------------------------------------------------------------------------------



8.    Termination of Plan
The Board of Directors of the Company may terminate the Plan in whole or in part
at any time, without the consent of the Participants or their beneficiaries.
Termination of the Plan shall not affect the timing of distributions from a
Participant's Deferred Compensation Account(s) or the calculation of the amount
of the payment.
9.    Expenses
The cost of administration of the Plan will be paid by the Company.
10.    Code Section 409A
To the extent applicable, it is intended that this Plan comply with the
provisions of Code Section 409A. References to Code Section 409A shall include
any proposed, temporary or final regulation, or any other guidance, promulgated
with respect to such section by the U.S. Department of the Treasury or the
Internal Revenue Service. This Plan shall be administered and interpreted in a
manner consistent with this intent. If any provision of this Plan is susceptible
of two interpretations, one of which results in the compliance of the Plan with
Code Section 409A and the applicable Treasury Regulations, and one of which does
not, then the provision shall be given the interpretation that results in
compliance with Code Section 409A and the applicable Treasury Regulations.
Notwithstanding the foregoing or any other provision of this Plan to the
contrary, neither CBS nor any of its subsidiaries or affiliates shall be deemed
to guarantee any particular tax result for any Participant or beneficiary with
respect to any payments provided hereunder.



4